     Case 1:20-cv-00139-JPW-DB Document 15 Filed 08/03/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER SLAUGHTER,                :       Civil No. 1:20-cv-0139
                                      :
          Petitioner,                 :
                                      :
           v.                         :
                                      :
LAUREL HARRY, et al.,                 :
                                      :
           Respondents.               :        Judge Jennifer P. Wilson


                                  ORDER

     AND NOW, this 3rd day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

     1.    The Pennsylvania Attorney General is DISMISSED as an
           improperly named respondent.

     2.    The petition (Doc. 1) for writ of habeas corpus filed under 28
           U.S.C. § 2254 is DISMISSED as time-barred.

     3.    A certificate of appealability is DENIED.

     4.    The Clerk of Court shall CLOSE this case.



                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
